Title: To George Washington from Edmund Randolph, 2 August 1789
From: Randolph, Edmund
To: Washington, George



Dear sir
Williamsburg August 2. 1789

Sometime ago Mr Fitzhugh, of Chatham, gave me a list of tickets in Colo. Byrd’s lottery, in which yourself, several other gentlemen, as well as my father or uncle (I forget which) were jointly interested. He promised to procure, if possible, some more authentic grounds for proceeding in the recovery of the prize, and, if I do not mistake, he expected further information from you. I will thank you, sir, to let me know, and to instruct me, what ought to be done in this matter, and I will immediately execute it.
As I am convinced, that a knowledge of character is all, which

you will require in the disposal of offices, I shall take the liberty of mentioning a gentleman, who was formerly, during the existence of the court of admiralty, marshal of that court. I mean Mr Benjamin Powell of this city. I can assure you, after the fullest experience of him, that he is a man of unblemished integrity, respected by all, who are acquainted with him, of a very responsible fortune, can give security to any sum, and has discharged his office to the satisfaction of every body, connected with its duties. He has requested me to say, what my own conscience can declare, and in what I have written, I am confident that I hazard nothing. His hope is to be continued in his old department.
With every wish for the happiness of your administration, and for the continuance of your lately-restored health, I am dear sir, Your affectionate friend & servant

Edm: Randolph

